DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/19/22 is acknowledged.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/22.

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of alternating oxide …layers" in line 12 but the claim does not mention the plurality of alternating oxide layers earlier in the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner believes that the alternating oxide layers are the same as the alternating silicon layers in line 2 of claim 1.  Claims 4 and 6 refer to the oxide layer in question and should be corrected as necessary.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims  1-4, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US PGPub 2019/0074291).
Claim 1:  Lu teaches (Fig. 7, 15) an electronic device comprising: a stack (2) of alternating silicon layers and memory layers, each layer lying within a plane defined by a first direction and a second direction and having a thickness along a third direction [0084]; a plurality of memory holes (5) [0052] extending along the third direction through the thicknesses of at least some of the alternating silicon layers and memory layers, each memory hole having a core oxide (12) [0071] surrounded by a memory hole semiconductor material (11) [0070], the memory hole semiconductor material surrounded by a memory hole dielectric (7-9) [0069], the memory holes staggered to provide a plurality of memory hole lines having spaced memory holes along the first direction so that adjacent memory hole lines have the memory holes in a staggered configuration; a conductive material (18) [0080] on top of the plurality of alternating oxide and memory layers and surrounding each of the memory holes so that a top portion of the memory holes are exposed; and a dielectric filled cut line (21) [0082] extending along the first direction through the conductive material, the dielectric filled cut line separating a first memory hole line from an adjacent second memory hole line without disabling the functionality of the memory holes.  
Claim 2:  Lu teaches (Fig. 7, 15) the dielectric filled cut line passes an edge of the alternating memory holes in the first memory hole line and second memory hole line.  
Claim 3:  Lu teaches (Fig. 7, 15) the dielectric filled cut line passes around an edge of the alternating memory holes in the first memory hole line and second memory hole line.  
Claim 4:  Lu teaches [0057, 0067, 0079] the oxide layer comprise silicon oxide.  
Claim 8:  Lu teaches (Fig. 7, 15) the dielectric filled cut line does not pass through any of the poly-silicon layers.  
Claim 9:  Lu teaches (7-9) [0069]memory hole dielectric comprises an inner layer and an outer layer, the inner layer comprising silicon nitride and the outer layer comprising titanium nitride.  
Claim 10:  Lu teaches [0025] the conductive material comprises tungsten.  
Claim 11:  Lu teaches [0004] the electronic device is a 3D NAND device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US PGPub 2019/0074291), as applied to claim 1 above, and further in view of Kim et al. (US Patent 10,593,695).
Regarding claim 5, as described above, Lu substantially reads on the invention as claimed, except Lu does not teach the memory layers comprises an aluminum oxide layer on the adjacent oxide layers, a titanium nitride layer on the aluminum oxide layer and a tungsten fill.  Kim teaches the memory layers comprises an aluminum oxide layer on the adjacent oxide layers, a titanium nitride layer on the aluminum oxide layer and a tungsten fill (Col. 9 lines 14-29) to help prevent charge migration between memory cells (Col 4 lines 39-60).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the memory layers taught by Lu to have included the material layers/makeup claimed to help prevent charge migration between memory cells as taught by Kim.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US PGPub 2019/0074291), as applied to claim 1 above, and further in view of Komori et al. (US PGPub 2011/0031550).
Regarding claim 6, as described above, Lu substantially reads on the invention as claimed, except Lu does not teach the stack of alternating oxide and memory layers are on a stack of alternating poly-silicon and nitride layer.  Komori teaches the stack of alternating oxide and memory layers are on a stack of alternating poly-silicon and nitride layer [0086, 0087, 0192] for use as word lines in a memory stack.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming conductive lines in a memory stack (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US PGPub 2019/0074291) and Komori et al. (US PGPub 2011/0031550), as applied to claim 6 above, and further in view of Shin et al. (US PGPub 2020/0135755).
Regarding claim 7, as described above, Lu and Komori substantially read on the invention as claimed, except Lu and Komori do not teach the dielectric filled cut line extends through the stack of alternating oxide and memory layers.  Shin teaches the dielectric filled cut line extends through the stack of alternating oxide and memory layers to separate the drain select lines within each of the memory blocks [0149].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the depth of the cutlines taught by Lu and Komori to extends through the stack of alternating oxide and memory layers to separate the drain select lines within each of the memory blocks [0149] as taught by Shin.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814